Name: Commission Regulation (EEC) No 3209/87 of 26 October 1987 on the supply of various consignments of cereals to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  cooperation policy;  plant product
 Date Published: nan

 28. 10. 87No L 306/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3209/87 of 26 October 1987 on the supply of various consignments of cereals to the International Committee of the Red Cross (ICRC) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ( l ), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 10 February 1986 on the supply of food-aid to ICRC, the Commission allocated to the latter organization 1 360 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1987 For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 370, 30 . 12 . 1986, p . 1 and corrigendum OJ No L 42, 12 . 2. 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987, p. 1 . ( 3) OJ No L 204, 25 . 7. 1987, p. 1 . 28 . 10 . 87 Official Journal of the European Communities No L 306/19 ANNEX I 1 . -Operation No (') : 914/87 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) : ComitÃ © International de la Croix-Rouge, 17, av . de la Paix, CH-1211 GenÃ ¨ve (TÃ ©l . : (022) 34 60 01 ; telex 22269 CICR CH) 5 . Place or country of destination : Nicaragua 6 . Product to be mobilized : Milled long grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 250 tonnes (725 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 c) marking on the bags : a red cross 15 x 15 followed by, in letters at least 5 cm high : 'ACCIÃ N N ° 914/87 / NIC / 88 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CÃ RINTO' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Corinto 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 November 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 December 1987 to 15 January 1988 (c) deadline for the supply : 15 February 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200 , rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 20 October 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 No L 306/20 Official Journal of the European Communities 28 . 10. 87 ANNEX II 1 . Operation No (') : 915/87 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) : ComitÃ © International de la Croix-Rouge, 17, av. de la Paix, CH-121 1 GenÃ ¨ve (TÃ ©l . : (022) 34 60 01 ; telex 22269 CICR CH) 5. Place or country of destination : Nicaragua 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 9) 8 . Total quantity : 200 tonnes (345 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 3) marking on the bags : a red cross 15 X 15 followed by, in letters at least 3 cm high : 'ACCIÃ N N ° 915/87 / NIC / 88 / COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Corinto 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 November 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 December 1987 to 15 January 1988 (c) deadline for the supply : 15 February 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 20 October 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 28 . 10 . 87 Official Journal of the European Communities No L 306/21 ANNEX III 1 . Operation No (') : 950/87 2. Programme : 1986 3 . Recipient : CICR, 17, avenue de la Paix, CH-1211 GenÃ ¨ve  (Tel . : (022) 34 60 01 Telex 22269 CICR CH) 4. Representative of the recipient (2) : DelegaciÃ ³n del CICR, Edificio Amsa, 9a avenida Norte y 5a Calle Poniente, San Salvador, El Salvador  Telex 20617 CICR SAL 5 . Place or country of destination : El Salvador 6. Product to be mobilized : Milled long grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 100 tonnes (290 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B c) : marking on the bags, in letters at least 5 cm high : 'ACCIÃ N N ° 950/87 SV-30 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / SAN SALVADOR VIA ACAJUTLA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Acajutla 16 . Address of the warehouse and , if appropriate , port of landing : DelegaciÃ ³n del CICR, Edificio Anisa , 9a avenida Norte y 5a Calle Poniente, San Salvador, El Salvador  Telex 20617 CICR SAL. 17 . Period for making the goods available at the port of shipment : 1 to 31 December 1987 18 . Deadline for the supply : 15 February 1988 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 10 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 November 1987 at 12 noon (b) period for making the goods available at the port of shipment : 15 December 1987 to 15 January 1988 (c) deadline for the supply : 29 February 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer : Refund applicable on 20 October 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal European Communities No L 275 of 29 September 1987. No L 306/22 Official Journal of the European Communities 28 . 10. 87 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : Annexes I , II and III : Mr Boselli , Quinta Bienvenida, Calle ColibrÃ ­ , Valle Arriba, Apartado 67076, Las Americas 1061 A, Caracas  telex 27298 COMEU VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  Annexes I , II and III : phytosanitary certificate fumigation certificate ,  II and III : certificate of origin . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05 . (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex .